UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6977


JOHN DYKEMAN,

                Petitioner - Appellant,

          v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South   Carolina,  at  Anderson.     Jacquelyn   Denise  Austin,
Magistrate Judge. (8:13-cv-02933-MGL-JDA)


Submitted:   November 20, 2014            Decided:   December 3, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Dykeman, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John     Dykeman      seeks          to    appeal     an     order        of     the

magistrate       judge    denying      appointment           of     counsel    in        this   28

U.S.C.     §    2254      (2012)      action.             This      court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain         interlocutory       and       collateral       orders,        28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                              The order Dykeman

seeks     to   appeal     is    neither    a        final    order    nor     an    appealable

interlocutory or collateral order.                          See 28 U.S.C. § 636(b)(1)

(2012); Fed. R. Civ. P. 72(a).                           Accordingly, we dismiss the

appeal for lack of jurisdiction.                         Because the appeal does not

challenge a final order, we deny as unnecessary Dykeman’s motion

for   a   certificate          of   appealability.            28     U.S.C.    § 2253(c)(1)

(2012).        We dispense with oral argument because the facts and

legal     contentions      are      adequately           presented     in   the      materials

before    this    court     and     argument         would    not    aid    the     decisional

process.

                                                                                     DISMISSED




                                                2